DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 13, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation “high” in line 1 of claim 5; line 2 of claim 13 and in line 2 of claim 19 is indefinite since “high” constitutes relative terminology and it is unclear as to exactly what is supposed to constitute “high”.
	Similarly, the recitation “low” in line 2 of claim 5; line 1 of claim 13 and in line 2 of claim 19 is indefinite since “low” constitutes relative terminology and it is unclear as to exactly what is supposed to constitute “low”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1 560 157 A2.
With respect to claim 1, EP 1 560 157 A2 discloses an agricultural machine (See Figure 1) comprising:
a material distribution system comprising a material distribution line configured to convey particulate material to a component (See Figure 1); and 
a sensing system comprising a first sensor 16,17 configured to generate a first sensor signal indicative of a measure of a flow of the particulate material in the material distribution line (see the disclosure in paragraph [0021]); 
a second sensor (see Figures 5 and 6) configured to generate a second sensor signal indicative of a measure of the flow of the particulate material in the material distribution line; and 

With respect to claims 2, 11, 14 and 15, each distribution line after the distribution head comprises sensors such as seen in Figures 5 and 6.  Also see Figures for the structure recited in claims 2, 11, 14 and 15. 
As to claims 3-5, 12 and 13, see Figure 6 and the disclosure in paragraph [0024] that each distribution line comprises a different amount of sensors per row yielding a different sensitivity.
Regarding claims 8 and 9, see control component 11 and the disclosure in paragraph [0019].
With respect to claim 10, see Figures 1 and 2 showing the row unit and pneumatic structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 560 157 A2.
EP 1 560 157 A2 discloses the agricultural machine as set forth supra.
The claims distinguish over EP 1 560 157 A2 in requiring (1) the third sensor to have an error rate above ten percent for material flow rates above fifty particles per second, and the determined rate of the second flow to be greater than fifty particles per second with an error rate at or less than approximately ten percent (as required in claim 6); (2) the determined rate of the second flow to be greater than two hundred particles per second (as required in claim 7) and (3) the second sensor to have a maximum sensing rate that is at least four times greater than a maximum sensing rate of the first sensor (as required in claim 12).
However, the selection of error rate, flow rate and sensing rate merely represent obvious engineering design choices to one of ordinary skill in the art at the time the invention was made for optimum machine and distribution performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific error rate, flow rate and sensing rate set forth supra for the reasoning set forth supra.
Allowable Subject Matter
Claims 16-18 are allowed.
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Figure 2 and the disclosure in claim 1 and column 2 of Landphair et al. US 8,504,310 disclosing an agricultural machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        




March 5, 2021